     Case 1:19-cv-00649-DAD-EPG Document 23 Filed 08/04/21 Page 1 of 3


 1

 2

 3

 4

 5

 6                                        UNITED STATES DISTRICT COURT
 7                                      EASTERN DISTRICT OF CALIFORNIA
 8

 9       BRYCE HOVANNISIAN,                                        No. 1:19-CV-00649 DAD EPG
         JENNIFER HOVANNISIAN,
10
                                Plaintiffs,
11                                                                 ORDER REGARDING SETTLEMENT
         UNITED NATIONAL INSURANCE                                 CONFERENCE PROCEDURES
12       COMPANY,
13                             Defendant.
14

15
                The Court sets a settlement conference for October 6, 2021, at 1:00 p.m., Courtroom 10,
16
     before Magistrate Judge Erica P. Grosjean.
17
                The Court is willing to conduct the conference in person or remotely, by Zoom.
18
     (*Pursuant to the parties’ previous communication with the Court, the conference will take place
19
     both via Zoom and in person.1)
20
                Unless otherwise permitted in advance by the Court, the attorneys who will try the case
21
     shall appear at the Settlement Conference. It is recommended that pertinent evidence to be offered
22
     at trial, documents or otherwise, be brought to the settlement conference for presentation to the
23
     settlement judge. Neither the settlement conference statements nor communications during the
24
     settlement conference with the settlement judge can be used by either party in the trial of this
25
     case.
26
                Absent permission from the Court, in addition to counsel who will try the case being
27

28   1
         Covid-19 restrictions, such as social distancing and masks,1may be required.
     Case 1:19-cv-00649-DAD-EPG Document 23 Filed 08/04/21 Page 2 of 3


 1   present, the individual parties shall also be present. In the case of corporate parties, associations
 2   or other entities, and insurance carriers, a representative executive with authority to discuss,
 3   consider, propose and agree, or disagree, to any settlement proposal or offer shall also be present.
 4   A representative with unlimited authority shall either attend in person or be available by phone
 5   throughout the conference. In other words, having settlement authority “up to a certain amount”
 6   is not acceptable.
 7          IF ANY PARTY BELIEVES THAT A SETTLEMENT CONFERENCE WOULD
 8   BE FUTILE, THEN THAT PARTY SHALL CONTACT THE COURT NOT LATER
 9   THAN SEVENTY-TWO HOURS PRECEDING THE SCHEDULED SETTLEMENT
10   CONFERENCE.
11          Confidential Settlement Statements
12          At least five (5) court days prior to the settlement conference, each party shall submit a
13   Confidential Settlement Conference Statement in Word format directly to Judge Grosjean’s
14   Chambers at epgorders@caed.uscourts.gov. The statement shall not be filed on the docket or
15   served on any other party. Each statement shall be clearly marked "confidential" with the date
16   and time of the settlement conference clearly noted on the first page. The Confidential Settlement
17   Conference Statement shall include the following:
18                  A. A brief statement of the facts of the case.
19                  B. A brief statement of the claims and defenses, i.e., statutory or other grounds
20                  upon which the claims are founded; a forthright evaluation of the parties'
21                  likelihood of prevailing on the claims and defenses; and a description of the major
22                  issues in dispute.
23                  C. A summary of the proceedings to date.
24                  D. An estimate of the cost and time to be expended for further discovery, pretrial
25                  and trial.
26                  E. The relief sought.
27                  F. The party's position on settlement, including present demands and offers and a
28                  history of past settlement discussions, offers and demands.
                                                        2
     Case 1:19-cv-00649-DAD-EPG Document 23 Filed 08/04/21 Page 3 of 3


 1   IT IS SO ORDERED.
 2

 3   Dated:   August 4, 2021                     /s/
 4                                         UNITED STATES MAGISTRATE JUDGE

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           3
